187 F.2d 517
88 U.S.App.D.C. 175
BORCHARDT et al.v.DEMAS et al.
No. 10699.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 12, 1951.Decided Feb. 8, 1951.

Marcus Borchardt, Washington, D.C., for appellants.
James M. Earnest, Washington, D.C., with whom J. Strouse Campbell, Washington, D.C., was on the brief, for appellees.
Before PROCTOR, BAZELON, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This is an appeal from a final judgment of the United States District Court for the District of Columbia, decreeing specific performance against the vendor under an agreement granting an option for the purchase of stock in a closely-held corporation.  We consider that the findings of fact of the trial court are supported by the evidence, and that the conditions of exercise of the option were met on a timely and adequate basis.  Grice v. Jones, 33 App.D.C. 278; 3 Pomeroy's Equity Jurisprudence (5th ed.) Sec. 965.  As we find no prejudicial error in the record, the judgment of the District Court will be affirmed.